NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05 January 2021 has been entered. Claims 1 and 5 have been amended. Claim 4 has been cancelled. No claims have been added. Claims 1-3 and 5-8 are still pending in this application, with claim 1 being independent.

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a sliding lamp comprising: a base provided therein with an electric conductive unit; and a slider provided therein with a light source and having a light emitting area for emitting light out, the slider being disposed on the base in a way that the slider is slidable relative to the base between a closed position and a wide-open position; wherein when the slider is located at the closed position, the light emitting area of the slider is completely covered by the base and the light source is electrically disconnected from the electric conductive unit of the base; in the process that the slider slides from the closed position to the wide-open position, the light source is electrically connected with the electric conductive unit 
The closest prior art of record: Chandler (US 4,894,755 A), Lin (US 2013/0188373 A1), and Zeller (US 5,695,271 A), teach, suggest, or disclose various features of the claimed invention, but fail to disclose, or teach or suggest in combination: “…wherein the electric conductive unit comprises an elongated positive electrode and an elongated negative electrode each provided with a through hole; the slider comprises two conductors electrically connected with the light source and each having a contact portion; when the slider is located at the closed position, the contact portions of the two conductors are located in the through holes of the elongated positive electrode and the elongated negative electrode respectively; when the slider is located at the wide-open position or between the wide-open position and the closed position, the contact portions of the two conductors are abutted on the elongated positive electrode and the elongated negative electrode respectively…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s own 
Claims 2-3 and 5-8 are allowed as they depend upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896